—Judgment, Supreme Court, New York County (Stephen Ferradino, J.), entered December 8, 1995, which, upon jury verdict in favor of the infant plaintiff in the gross sum of $75,000, and finding the infant plaintiff 75% comparatively negligent, awarded the infant plaintiff the principal sum of $18,750, unanimously reversed, on the facts, without costs, the judgment vacated and the matter remanded for a new trial on the issue of damages only unless, within 30 days after entry of this order, defendant shall stipulate to increase the gross sum of the verdict to $750,000 and entry of an amended judgment in accordance herewith, in which event the judgment, as so amended and increased, is affirmed, without costs.
We find the verdict to be inadequate and to deviate materially from what constitutes reasonable compensation under the circumstances (CPLR 5501 [c]). Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.